June 22, 2012


Ms. Susan S. Vance
Alexander Dubose & Townsend LLP
Bank of America Center
515 Congress Avenue, Suite 2350
Austin, TX 78701

Mr. Timothy Patton
Timothy Patton, PC
11 Lynn Batts Lane,  Suite 120
San Antonio, TX 78218
Mr. James L. Drought
Drought Drought & Bobbitt LLP
2900 Weston Centre
112 East Pecan Street
San Antonio, TX 78205

RE:   Case Number:  10-0997
      Court of Appeals Number:  04-09-00230-CV
      Trial Court Number:  2003-CI-14549

Style:      PARADIGM OIL, INC., PACIFIC OPERATORS, INC., PACIFIC OPERATORS
      OF TEXAS, INC. AND FINLEY OIL WELL SERVICE, INC.
      v.
      RETAMCO OPERATING, INC.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced cause.  (Justice Green not sitting) You may obtain a copy of  the
opinion   at:   http://www.supreme.courts.state.tx.us/historical/recent.asp.
If you would like the opinion by email,  please  contact  Claudia  Jenks  at
claudia.jenks@txcourts.gov  or  call  (512)463-1312  ext.  41367.   (Justice
Green not sitting)


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Keith E. Hottle  |
|   |Ms. Donna Kay        |
|   |McKinney             |